BROWNING, C.J.,
concurring.
I write to make it clear that I concur only because the trial court’s errors were not preserved *. The trial court erred by impermissibly limiting Appellant’s voir dire examination. See Jones v. State, 378 So.2d 797, 798 (Fla. 1st DCA 1979); Vining v. State, 637 So.2d 921, 926 (Fla.1994). And the trial court erred by not permitting Appellant to testify about his intent at the time of the charged offense. See Smith v. State, 357 So.2d 482 (Fla. 3d DCA 1978) and Crutchfield v. State, 589 So.2d 1028 (Fla. 4th DCA 1991). However, these errors were not preserved by Appellant presenting the issues to the trial court for its consideration. Thus, I concur.

 These errors are conceded in Appellee’s brief but affirmance is sought on preservation and harmless error grounds.